liCANNELLA, Judge,
dissents.
In my view, this is not an appropriate case for injunctive relief. Injunctive relief is an extreme remedy, to be used only in the most necessitous circumstances, where a monetary judgment will not suffice. It may be used to prevent, but not to correct or redress a consummated wrong or undo what has already been done. Verdun v. Scallon Brothers Contractors, Inc., 263 La. 1073, 270 So.2d 512 (1972). U-Liners’ claims of damage, if proven, are all subject to monetary evaluation and an appropriate damage award and, thus, do not constitute irreparable injury required for the issuance of a preliminary injunction. The majority’s reliance on Franz v. Cormier, 579 So.2d 1201 (La.App. 5th Cir.1991) is misplaced, since the injunction there issued to .prevent a wrong and not, as here, to redress a past wrong. The effect of this judgment is to require two feuding parties to a contract to continue doing business with each other, where plaintiff will be forced to continue to ship pipe liner to defendant, for which defendant will not pay. In my view, under the facts presented, Pipe Liners should not be enjoined from terminating the contract and any damages that U-Liners sustains can be recovered by monetary judgment.
Accordingly, I dissent.